Citation Nr: 1132528	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-06 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for right knee arthritis with recurrent effusion, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2005 and May 2006 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Jackson, Mississippi and St. Petersburg, Florida, respectively.  The RO in St. Petersburg currently has jurisdiction of the claim.

The August 2005 rating decision granted service connection for right knee arthritis with recurrent effusion and assigned a 10 percent rating effective January 23, 2005.  The May 2006 rating decision continued the 10 percent evaluation.  

The Board remanded the claim in May 2010 for additional development and to address due process concerns.  As will be discussed in greater detail below, not all of the remand directives were complied with.  

In a March 2011 rating decision, the Appeals Management Center (AMC) increased the rating assigned for right knee arthritis with recurrent effusion to 20 percent, also effective January 23, 2005.  Despite the increased rating granted by the AMC, the Veteran's appeal concerning this disability remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issue of entitlement to payment or reimbursement of private medical expenses has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

In the May 2010 remand, the Board instructed the RO/AMC to schedule the Veteran for a VA examination with an appropriate specialist to determine the current nature and severity of her service-connected right knee disability.  The examiner was asked to specifically address eight areas of importance.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that the Veteran underwent a VA compensation and pension (C&P) joints examination in November 2010.  Although the VA examiner did address several of the areas outlined by the Board, the examiner failed to address two in total and part of a third.  More specifically, the examiner did not specify whether the Veteran's right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace; and the VA examiner did not specify whether the Veteran's service-connected right knee disability is manifested by any neurological impairment, and, if so, which nerves were involved and the extent of the impairment.  The VA examiner also failed to indicate whether the lateral instability noted on examination was slight, moderate or severe.  This must be rectified on remand.  

Review of the January 2010 VA C&P joints examination also reveals that the Veteran reported being in receipt of benefits from the Social Security Administration (SSA) since 2008 based on medical and mental conditions.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also Golz v. Shinseki, 590 F.3d. 1317 (Jan. 4, 2010).  The claim, therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010).  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of his failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Gulf Coast Veterans Health Care System, dated since May 2010.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA joints examination for the purpose of ascertaining the current severity of her right knee disability.  The claims folder, to include a copy of this remand and any additional evidence secured, must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims folder was reviewed.

All necessary studies, including x-rays if indicated, should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should identify all manifestations attributable to the Veteran's service-connected right knee arthritis with recurrent effusion and the severity of such manifestations.

The examiner should report the range of motion measurements for the right knee in degrees.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of ankylosis or recurrent subluxation or lateral instability of the right knee, and if so, to what extent (slight, moderate or severe).  

The examiner should also state whether the right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace.

Lastly, the examiner should state whether the Veteran's service-connected right knee disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria for nerve impairment distinguish the types of paralysis as complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into three categories: mild, moderate, and severe.  With those categories in mind, classify the Veteran's right knee disability, distinguishing among the categories and using the results of all pertinent testing of record.  When addressing results obtained from electromyograph (EMG) or nerve conduction velocity tests, or other such tests, explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  Explain the meaning of any abnormal results that are obtained.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

4.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested examination does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



